18-61384-rk   Doc   FILED 04/30/21   ENTERED 04/30/21 14:53:12   Page 1 of 7
18-61384-rk   Doc   FILED 04/30/21   ENTERED 04/30/21 14:53:12   Page 2 of 7
18-61384-rk   Doc   FILED 04/30/21   ENTERED 04/30/21 14:53:12   Page 3 of 7
18-61384-rk   Doc   FILED 04/30/21   ENTERED 04/30/21 14:53:12   Page 4 of 7
18-61384-rk   Doc   FILED 04/30/21   ENTERED 04/30/21 14:53:12   Page 5 of 7
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION

 In Re:                                            Case No. 18-61384-rk

 Kevin L. Meyer
                                                   Chapter 13
 April L. Meyer

 Debtors                                           Judge Russ Kendig

                                   CERTIFICATE OF SERVICE

I certify that on April 30, 2021, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Rebecca K. Hockenberry, Debtors’ Counsel
          rebecca@attyth.com

          Dynele L. Schinker-Kuharich, Trustee
          dlsk@chapter13canton.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Kevin L. Meyer, Debtor
          207 Springmill Road
          Plymouth, OH 44865




  18-61384-rk       Doc    FILED 04/30/21        ENTERED 04/30/21 14:53:12        Page 6 of 7
    April L. Meyer, Debtor
    207 Springmill Road
    Plymouth, OH 44865

                                        Respectfully Submitted,

                                        /s/ Molly Slutsky Simons
                                        Molly Slutsky Simons (0083702)
                                        Sottile & Barile, Attorneys at Law
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
                                        Attorney for Creditor




18-61384-rk   Doc    FILED 04/30/21   ENTERED 04/30/21 14:53:12       Page 7 of 7
